Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00157-CR

                                  Steven Peter MIRELES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2017-10-13127-CR
                    Honorable Camile Glasscock Dubose, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED November 6, 2019.


                                              _____________________________
                                              Rebeca C. Martinez, Justice